Title: To Thomas Jefferson from George Hay, 1 February 1804
From: Hay, George
To: Jefferson, Thomas


               
                  Sir,
                  Richmond. February 1. 1804
               
               Mr. Carr informs me, that you were acquainted with the Character, and respected the talents of the late Mr. Thomson. I therefore take the liberty, of begging your acceptance of a Copy of the new Edition of the letters of Curtius: to which is prefixed a short sketch of his life, hastily written by myself.
               The way in which the parties in the dialogue are mentioned, is intentionally, vague. The inquisitorial power of public opinion is not so immediately felt, but is almost as formidable, as that which has been established by law in other Countries. I did not therefore think it prudent to Communicate to the World that these parties were Mahomet and Jesus Christ.
               The history, to which Mr. T. intended to have devoted his time and talents, has been since undertaken, and I understand, accomplished by the present chief justice. It is not wonderful that Curtius and General Marshall, should have been both, ambitious of literary fame; but it is somewhat singular, that the views of both, should have been almost at the same time, directed to the same object.
               Viewing you, at this moment, only as the friend of literature and genius, I will offer no apology for giving you the trouble of reading this lengthy letter.
               I am, with great respect, Your mo. ob. Serv.
               
                  Geo. Hay
               
            